Citation Nr: 0300136	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased rating for gastric ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from January 1942 to 
December 1945 in the United States Air Force, and from 
September 1950 to June 1951 in the United States Army.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied a rating in excess of 
10 percent for gastric ulcer.

The veteran filed a notice of disagreement in September 
1997, and after issuance of the Statement of the Case in 
November 1999, a substantive appeal was received in 
December 1999.

In September 2002, the veteran and his spouse testified 
before the undersigned member of the Board at the RO.  His 
testimony also included evidence relevant to other 
conditions affecting the gastro-intestinal system, for 
which he is or will be filing claims for service 
connection, but are not in appellate status at this time, 
and are therefore referred to the RO for appropriate 
action.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1. All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  
There has been appropriate notice, and there is no 
indication of additional evidence that could be obtained 
that would affect the outcome as to this issue.

2. The veteran's gastric ulcer is not active; he does not 
have moderate gastric ulcer disease with recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days in duration, or continuous moderate 
manifestations.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 
percent for the service-connected gastric ulcer, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321, Part 4 to include 4.1, 4.2, 
4.7,4.114, Diagnostic Codes 7304, 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
an August 1997 rating decision, November 1999 Statement of 
the Case, and April 2002 Supplemental Statement of the 
Case, as well as other notices issued during the pendency 
of the appeal, the veteran and his representative have 
been advised of the laws and regulations governing the 
claim, and the basis for denial of the claim.  During his 
hearing before the undersigned member of the Board, the 
veteran was specifically informed of what he could do to 
assist with his claim for an increased rating for gastric 
ulcer disease, and what type of evidence he needed to 
obtain from his physicians to substantiate his claim.  
During the hearing, the veteran was also given notice of 
what evidence he needed to submit and what evidence VA 
would try to obtain.  See e.g. Hearing Transcript, pp. 13-
14.  He and his representative have also been given ample 
opportunity to submit additional evidence and written 
argument in support of the claim.

VA examinations have been provided for evaluation of the 
disability, and the RO has obtained all identified 
evidence.  Under the circumstances, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without another remand of the case 
to the RO for providing additional assistance to the 
veteran in the development of his claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility 
that further assistance would aid him in substantiating 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




Factual Background

Service connection has been in effect for gastric ulcer 
since separation from service in 1951, and has been 
evaluated as 10 percent disabling from March 1954, under 
diagnostic code 7304.

The record reflects January 1995 Southern Ocean County 
Hospital (SOCH) reports showing admission for abdominal 
pain and low grade fevers.  Discharge diagnosis was 
diverticulitis, intestinal obstruction, and hypertension.

February 1995 SOCH colonoscopy operative report revealed 
diagnoses of severe sigmoid diverticular disease, probable 
resolving diverticulitis, rule out Crohn's disease. 
Sigmoid biopsy revealed no ulceration, and a post-
operative diagnosis of diverticulitis.

VA outpatient treatment notes from June 1995 to June 1997, 
include gastrointestinal (G.I) complaints of increased 
dyspepsia partially responsive to Tagamet.  Hiatus hernia 
was identified.  June 1995 esophagogastroduodenoscopy 
(EGD) showed no evidence of esophagitis, duodenitis or 
peptic ulcer disease.  Diagnosis was non-ulcer dyspepsia, 
and Tagamet was continued with Maalox as needed.

On July 1997 VA examination, the veteran gave a history of 
gastric ulcer diagnosed in 1951.  He complained of chronic 
epigastric peri-umbilical burning pain which has increased 
yearly.  He denied any history of hematemesis, black tarry 
stools or melena.  He took Maalox, Tagamet, and Metamucil 
for his stomach problems.

The examiner noted that the veteran was a moderately-
built, moderately obese male.  On examination there was 
positive tenderness to palpation in the epigastric 
periumbilical area with no masses felt.  Bowel sounds were 
positive.  Diagnosis was history of gastric ulcer.

Also of record is an August 1997 letter from the veteran's 
treating physician at Stafford Medical, who verified 
treatment for gastroesophageal reflux disease (GERD).  
Also, an October 1998 SOCH Colonoscopy report revealed a 
diminutive polyp of the transverse colon near the hepatic 
flexure.

The veteran underwent VA examination in February 1999, 
with complaints of epigastric discomfort and crampy 
abdominal pain.  He denied any recent hematemesis, or 
recent melena.  His blood pressure was noted as 150/80 and 
weight as 198 pounds.  Examination of the abdomen was 
soft, nontender, with no hepatosplenomegaly.  Rectal 
examination was refused.

Laboratory studies, including urinalysis and CBC as well 
as a chemistry profile were all noted as within normal 
limits.  Upper G.I series revealed diagnoses of hiatal 
hernia with Schatzki's ring;  gastroesophageal reflux; 
scarring of the duodenal bulb; diverticula of the second 
portion of the duodenum.  The examiner noted that there 
was no evidence of an ulcer crater on upper G.I. series.

In October 1999, the veteran was hospitalized at Kimball 
Medical Center for complaints of abdominal pain of three 
weeks that increased in severity three days prior to 
admission.  He reported abdominal pain and cramping in the 
mid abdomen, across the abdomen, and in the center of the 
lower abdomen.  He had no diarrhea or blood in the stool.  
He had chills and fever, with increasing abdominal girth, 
a lot of gas, occasional belching, occasional flatus, and 
no nausea or vomiting.

Examination showed a slightly distended, soft abdomen, 
with minimal tenderness in the lower abdomen.  Obstructive 
series were unremarkable, but a lot of stool was noted.  
Diagnostic impression was diverticulitis, among other 
unrelated enumerated conditions.

In a September 2001 SOCH EGH and Colonoscopy report, the 
veteran's treating physician noted complaints of severe 
epigastric distress and change in bowel habits with 
abdominal pain.  Diagnostic assessment was of hiatal 
hernia, nonspecific gastritis, and severe left-sided 
diverticulosis coli with spasm.

On VA examination in February 2002, the veteran complained 
of pain in the epigastric area, relieved with anti-acids, 
and nausea, aggravated by eating certain kinds of food.  
He also reported hospitalization about three times during 
the past five years for diverticulitis.  

On examination he was noted as moderately nourished and in 
no acute distress, but appeared very anxious.  The 
examiner noted there was no significant weight loss during 
the past year, with current weight at 180 pounds, and 
blood pressure at 150/80.  The abdomen was noted as soft 
and nondistended, and the liver and spleen were not 
palpable.  There was moderate tenderness in the epigastric 
and lower abdomen, but no rebound tenderness.  Bowel 
sounds were normal.  Past EGD was noted as showing hiatal 
hernia gastritis, and colonoscopy noted as showing right-
sided diverticulosis with spasm.  

Diagnoses were hiatal hernia with gastroesophageal reflux 
disorder (GERD), and a history of peptic ulcer disease; 
severe constipation with diverticulosis and recurrent 
diverticulitis; anxiety disorder; hypertension; and 
coronary artery disease.

In September 2002, the veteran testified before the 
undersigned to the effect that he experiences terrible 
cramping, gas, vomiting, fever, sweats, and pain.  He 
testified to taking Maalox, Prevacid, stool softeners, a 
laxative, fiber and other medications for his stomach.  He 
reported complaints relating to other non-service 
connected diseases of the gastro-intestinal system which 
are not in appellate status at this time, and indicated 
his intent to pursue those claims.


Ratings Criteria

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned 
if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although 38 C.F.R. § 4.2 requires that 
the whole recorded history be reviewed to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
considers all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been 
raised by the veteran.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board must determine whether the weight of the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event.  
However, if the weight of the evidence is against his 
claim, the claim must be denied.  38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected disability is rated under 
38 C.F.R. § 4.114, which provides the schedule of ratings 
for the digestive system.  The Board points out that 
ratings under Diagnostic Codes ("DC"s) 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other.  Instead, a single 
evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity 
of the overall disability warrants such elevation.

Since the time the veteran filed his claim for an 
increased evaluation for gastric ulcer disease, some 
regulations used to rate the digestive system were revised 
and became effective as of July 2, 2001.  66 Fed. Reg. 
29488-29489 (May 31, 2001).  The changes, however, do not 
involve the diagnostic codes used for rating the veteran's 
gastric ulcer.  Id.

Analysis

The veteran's service-connected gastric ulcer is rated as 
10 percent disabling under 38 C.F.R. § 4.114, diagnostic 
code (DC) 7304, for gastric ulcer disease, which is rated 
as duodenal ulcer under DC 7305.  

Under DC 7305, a 60 percent rating is warranted for the 
severe condition; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health;  a 40 percent 
rating is warranted for the moderately severe condition; 
less than severe but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least 
four or more times a year; a 20 percent rating is 
warranted for the moderate condition; recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations; a 10 percent evaluation is warranted for 
the mild condition; with recurring symptoms once or twice 
yearly.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a 
greater loss for a brief period of time.  38 C.F.R. 
§ 4.112.  The Board notes that the amendments to the 
regulations used to rate the digestive system, noted 
above, also included revision of 38 C.F.R. § 4.112 with 
respect to the definition of weight loss.  However, as 
will be discussed below, clinically significant weight 
loss has essentially not been shown to be a manifestation 
of the veteran's gastric ulcer disease.  Consequently, the 
Board finds that it is unnecessary to undergo a comparison 
of the old and new criteria to determine which is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The overall medical evidence shows a history of gastric 
ulcer diagnosed in 1951.  There are no findings of active 
gastric ulcer in private or VA treatment records during 
the period under appeal.  There are subjective complaints 
of epigastric peri-umbilical burning pain which has 
increased yearly, but no history of hematemesis, black 
tarry stools or melena.  There is abdominal tenderness, 
but June 1995 EGD showed no evidence of esophagitis, 
duodenitis or peptic ulcer disease, and the noted 
diagnosis was one of non-ulcer dyspepsia responsive to 
Tagamet.  Also in February 1999 VA examination, the 
examiner noted that there was no evidence of an ulcer 
crater, and the veteran denied any evidence of recent 
melena.  CBC was noted as normal (i.e., no anemia).  In 
October 1999 private hospitalization and February 2002 VA 
examination, no gastric ulcer pathology was noted, 
findings being predominantly of non service connected 
diverticulitis, GERD, and hiatal hernia.  Additionally, no 
weight loss was noted, and recent hospitalizations were 
ascribed to conditions other than the service-connected 
gastric ulcer.

In sum, the overall evidence of record shows no findings 
of active gastric ulcer, or a worsening of the gastric 
ulcer disability.  The evidence clearly shows that the 
veteran does not have moderate ulcer disease as there is 
no evidence of recurring episodes of severe symptoms two 
to three times a year averaging 10 days in duration or 
evidence of continuous moderate manifestations as would be 
necessary for a higher 20 percent evaluation under DC 7304 
or 7305; accordingly, the veteran's claim for a higher 
evaluation for gastric ulcer is denied. 

The Board recognizes the veteran's complaints of 
continuous pain, and sympathizes with the difficulties of 
this disorder, but pain, standing alone, does not warrant 
a higher rating.  Cf. Spurgeon v. Brown, 10 Vet. App. 194 
(1997) (while the Board is required to consider the effect 
of the veteran's pain, the rating schedule does not 
provide a separate rating for pain).  Moreover, the pain 
is attributed to conditions other than the service-
connected ulcer disease.  Additionally, the Board notes no 
patterns of weight loss.  Weight was noted as 198 pounds 
in February 1999 to 180 pounds in February 2002, and the 
February 2002 VA examiner stated that there was no 
significant weight loss in the prior year.  In light of 
the above analysis, the Board concludes that there is no 
showing that the overall disability picture due to gastric 
ulcer disease more nearly approximates the criteria for a 
20 percent rating or greater.  38 C.F.R. §§ 4.7, 4.114.

In reaching this decision the Board has considered the 
issue of whether the veteran's disability presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular rating is 
warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996). However, no evidence has 
been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected gastric ulcer 
disability, so as to render impractical the application of 
the regular schedular standards.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for the veteran's 
gastric ulcer, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for gastric ulcer 
disability is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

